Citation Nr: 1751303	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an effective date prior to June 30, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD with depression.

3.  Entitlement to an evaluation in excess of 40 percent for lumbar spine degenerative disc disease, intervertebral disc syndrome, sciatic nerve involvement, residual back injury, to include whether a separate rating for left lower extremity radiculopathy is warranted.

4.  Entitlement to an evaluation in excess of 10 percent for residual scar, ganglion cyst right wrist, postoperative.

5.  Entitlement to an evaluation in excess of 10 percent for deviated septum with sinusitis.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983, and from September 1984 to October 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to an initial rating in excess of 50 percent for PTSD with depression, an evaluation in excess of 40 percent for a back disability, an evaluation in excess of 10 percent for a right wrist scar, and an evaluation in excess of 10 percent for deviated septum with sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran filed an original claim of entitlement to service connection for PTSD on June 30, 2009, more than one year after separation from service; entitlement to service connection for PTSD arose on April 28, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to June 30, 2009, for service connection for PTSD w/ depression are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was granted service connection and a 50 percent evaluation for PTSD with depression, effective June 30, 2009, in the August 2010 rating decision on appeal.  In September 2010, the Veteran disagreed with the assigned effective date.

Generally, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

Here, a September 2009 VA letter to the Veteran reported that her filing dated June 30, 2009, for an original claim of entitlement to service connection for PTSD was lost; subsequently, she submitted an additional claim that was received on November 6, 2009, more than one year after separation from active service.  There was no informal or formal claim for service connection for PTSD submitted to VA prior to June 30, 2009.  See 38 C.F.R. §§ 3.151, 3.155.  Thereafter, a diagnosis of PTSD due to a motor vehicle accident in active service was provided in an April 28, 2010, VA examination.  See 38 C.F.R. § 3.304(f).  The Board acknowledges the Veteran's testimony that she experienced PTSD symptoms since service and that the symptoms worsened prior to 2007.  However, the effective date of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  As the current effective date is already set at the earliest date of receipt of the claim - June 30, 2009 - the Board finds that an effective date prior to June 30, 2009, is not warranted.  38 U.S.C.A. § 5107(b).


ORDER

An effective date prior to June 30, 2009, for the award of service connection for PTSD with depression is denied.  


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided.  Specifically, additional VA examinations are warranted.

The Veteran contends that her service-connected PTSD with depression (50 percent disabling), back disability (40 percent disabling), residual right wrist scar (10 percent disabling), and deviated septum with sinusitis (10 percent disabling) warrant increased evaluations.  At a January 2017 hearing, the Veteran testified that the symptomatology of each disability increased in severity since they were last evaluated in May 2013.  Given that more than four years have passed since the last VA examinations and there is an indication that the Veteran's disabilities may have worsened, the Board finds new VA examinations are warranted.  Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Specifically, with regard to PTSD, the Veteran testified that the severity of her symptoms of anxiety, sleep disturbance, and isolation worsened and interfered with her social relationships.  With regard to the right wrist scars, the May 2013 scars examination noted three painful scars with ganglion cysts on her right wrist that did not limit function; however, the Veteran testified that the scars with cysts caused functional limitations due to pain, required a brace, and may require additional surgery.  With regard to the sinus disability, the May 2013 examination indicated sinusitis resulted in headaches, pain, and tenderness, with five non-incapacitating episodes and two incapacitating episodes requiring antibiotic treatment in the past year; the Veteran testified that symptoms worsened to include migraine headaches with light sensitivity that impacted her ability to go outside and that she was treated with antibiotics about five times per year.  

With regard to the Veteran's back disability, to include any associated neurological impairment, the Board notes that the May 2013 back examination found severe pain, paresthesias, and numbness in the left lower extremity due to severe radiculopathy affecting the left sciatic nerve but a May 2013 peripheral nerves examination found moderately severe incomplete paralysis of the sciatic nerve.  As there is conflicting evidence regarding the severity of left lower extremity radiculopathy, and in light of the Veteran's testimony that the radiating pain into the left lower extremity worsened and included left foot drop, difficulty balancing, and functional limitations that impacted her ability to walk, the Board finds an additional examination is warranted.

As the Veteran testified that she received ongoing treatment at VA for the disabilities on appeal, updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain and associate with the file updated VA treatment records dating since October 2013.  

2.	After completing any records development, schedule the Veteran for a VA examination to assess the current severity of her service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's PTSD should be reported.  

3.	After completing any records development, schedule the Veteran for a VA examination to assess the current severity of her service-connected septal deviation with sinusitis.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

4.	After completing the records development, schedule the Veteran for a VA examination to assess the current severity of her service-connected residual right wrist scars with ganglion cysts.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

5.	After completing any records development, schedule the Veteran for a VA examination to assess the current severity of her service-connected back disability, to include the severity of any associated neurological abnormalities.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

The examiner should specifically identify the nature and severity of any neurological abnormalities associated with the Veteran's back disability.  The examiner must address whether the Veteran has left foot drop symptoms.

6.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


